UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ARKADIUSZ R. NIEDZWIECKI,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     18-CV-6410L

                      v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On December 15, 2016, plaintiff filed an application for a period of disability and disability

insurance benefits, alleging an inability to work since October 15, 2008. After that application

was denied, plaintiff requested a hearing, which was held on January 8, 2018 via videoconference

before Administrative Law Judge (“ALJ”) Kenneth Theurer. The ALJ issued an unfavorable

decision on January 23, 2018, concluding that plaintiff was not disabled. (Dkt. #6-2 at 9-10).

Plaintiff appealed that decision to the Appeals Council, and it became the final decision of the

Commissioner when the Appeals Council denied review on April 6, 2018. (Dkt. #6-2 at 1-3).

Plaintiff now appeals from that decision.

       The plaintiff has moved for judgment remanding the matter for further proceedings (Dkt.

#8), and the Commissioner has cross moved (Dkt. #10) for judgment on the pleadings, pursuant to
Fed. R. Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is denied, the

Commissioner’s cross motion is granted, and the Commissioner’s decision that plaintiff is not

disabled is affirmed.

                                           DISCUSSION

         I.     Relevant Standards

         Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986). The Commissioner’s decision that a plaintiff is

not disabled must be affirmed if it is supported by substantial evidence, and if the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.

2002).

         II.    The ALJ’s Decision

         Here, the ALJ found that the plaintiff had severe impairments, consisting of degenerative

disc disease of the lumbar spine, bilateral plantar fasciitis, and a left shoulder rotator cuff

syndrome, which did not meet or equal a listed impairment. The ALJ determined that plaintiff –

at the time of his alleged disability onset a 32-year-old man with a high school education – retained

the RFC to perform light work, except that he can no more than occasionally climb ladders, ropes

or scaffolds; can perform only occasional balancing, stooping, kneeling, crouching, crawling, and

overhead lifting; and after standing for one hour, requires the ability to sit for up to 5 minutes while

remaining on task. (Dkt. #6-2 at 13).

         When provided with this RFC at the hearing, vocational exert Michael Smith testified that

plaintiff could not return to his past relevant work as a disaster or damage control specialist, but




                                                   2
would be able to perform the representative positions of sales attendant, apparel stock checker,

and produce weigher. (Dkt. #6-2 at 18).

       III.    The ALJ’s Consideration of Medical Opinions by P.A. Hosking

       Plaintiff argues that the ALJ erred when he failed to discuss a medical opinion of record

from Veterans Administration (“VA”) treating physicians’ assistant Heather Hosking, who

examined plaintiff on March 1, 2010. Ms. Hosking opined that due to pain and stiffness in his

feet from plantar fasciitis, plaintiff could stand for 15-30 minutes, and walk for 1-3 miles. (Dkt.

#6-9 at 1556-57). Plaintiff argues that if the ALJ had properly weighed that opinion, he would

have included more stringent exertional and/or postural limitations in plaintiff’s RFC, which in

turn would have eroded the number of available occupations.

       Initially, the Court notes that the ALJ’s decision did consider, and explicitly mention, three

other opinions by Ms. Hosking, rendered before and after the March 1, 2010 opinion and situated

in the same section of the record. The first, dated January 9, 2009, concluded that plaintiff had

no painful motion, swelling, instability or weakness in his feet, and found no limitations in

plaintiff’s ability to stand or walk. (Dkt. #6-10, at 1646-48). The second, rendered July 11,

2011, found no evidence of foot pain, swelling, instability, weakness or abnormalities, and opined

that plaintiff can stand up to one hour and walk for one mile. (Dkt. #6-9, 1484-88). Finally, Ms.

Hosking authored an additional opinion on March 17, 2014, which evaluated plaintiff’s shoulder

and arm function, and found no objective evidence of pain, normal range of motion, normal

function, and normal strength. (Dkt. #6-9 at 1287-99, Dkt. #6-10 at 1764-83).

       The ALJ gave Ms. Hosking’s 2009 and 2011 assessments “great” weight, noting that they

were supported by contemporaneous clinical findings and conservative treatment records for

plantar fasciitis, but gave “little” weight the 2014 opinion, to the extent that he felt the record


                                                 3
supported greater limitations with respect to plaintiff’s arms and shoulders than those reflected

therein.

        Initially, it is not clear that the ALJ did, in fact, overlook Ms. Hosking’s March 1, 2010

opinion. It is well settled that an ALJ’s decision need not “mention . . . every item of testimony

presented” or “reconcile explicitly every conflicting shred of medical testimony.” Mongeur v.

Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983). Here, the ALJ stated that he had reviewed the

record in its entirety, and his decision discusses large swaths of the evidence of record, with several

references to portions of “[Ms.] Hosking’s multiple C[ompensation] & P[ension] examinations”

and assessments. In the context of his decision, the ALJ’s discussion of Ms. Hosking’s 2009 and

2011 opinions appears to have been an effort to provide representative examples to support his

conclusion, stated in the sentence which immediately precedes the discussion, that “the clinical

findings from VA examinations are fairly minimal,” rather than an exhaustive list of all of the

myriad assessments provided by treating sources at the VA over the relevant period which, as the

ALJ noted, were “comprehensive and cover[ed] multiple body systems.” (Dkt. #6-2 at 16). 1

Thus, the fact that the ALJ did not specifically identify the March 1, 2010 opinion does not indicate

that it was overlooked or ignored.

        Nonetheless, I find that the ALJ’s determination of plaintiff’s functional limitations – with

or without specific mention of Ms. Hosking’s March 1, 2020 opinion – was sufficiently explained,

and supported by substantial evidence. In fact, the extent of plaintiff’s standing and/or walking


1
  Indeed, the record contains numerous other assessments by treatment providers at the VA, including Ms. Hosking,
which the ALJ did not individually discuss, but grouped together in noting the “fairly normal” findings reported in
“VA examinations.” See e.g., Dkt. #6-9 at 1469 (January 31, 2012 assessment from treating physical therapist Daniel
Sant, noting limitations in right elbow extension and pronation); Dkt. #6-9 at 1459 (March 1, 2012 C&P assessment
by Ms. Hosking noting groin strain, with normal examination findings and no impact on plaintiff’s ability to work);
Dkt. #6-9 at 1438 (June 6, 2012 assessment by Bonnie Bason, cosigned by Debra Khani-Mevorach, noting normal
range of motion and strength in both upper and lower extremities); Dkt. #6-9 at 1395 (March 18, 2013 C&P assessment
by Ms. Hosking regarding groin strain, noting that it was fully resolved and posed no limitations, and assessing arm,
elbow and wrist range of motion and strength as 5/5, and hip, knee and ankle range of motion and strength as 5/5).
                                                         4
limitations were explicitly addressed by other evidence of record, including Ms. Hosking’s July

11, 2011 opinion that plaintiff could walk one mile, and plaintiff’s testimony at the hearing wherein

plaintiff claimed that his abilities to sit, stand, walk and lift were severely compromised. This

evidence was discussed in detail, and more dramatic limitations were nonetheless rejected, by the

ALJ.

       Specifically, the ALJ found that plaintiff’s consistently benign examination findings –

which included repeated observations of a normal and steady gait, intact coordination, and normal

sensation and normal reflexes, as well as Ms. Hosking’s January 2009 and July 2011 assessments

finding no limitations in standing, and the ability to walk at least 1 mile – did not support any

limitations in standing or walking greater than those reflected in his RFC finding (e.g., limitation

to light work, requirement to sit for up to 5 minutes after standing for an hour). (Dkt. #6-2 at 15).

The ALJ further observed that plaintiff’s foot pain had improved with treatment.                The

improvement was attributable to the use of biomechanical orthotics, which plaintiff was initially

prescribed and given in November 2009, 12 weeks prior to the March 1, 2010 plantar fasciitis

assessment by Ms. Hosking. (Dkt. #6-9 at 1556-57, 1559-60, 1571-72). Indeed, as the ALJ

noted, by the time of Ms. Hosking’s July 11, 2011 assessment, plaintiff reported that his plantar

fasciitis had no effect on his daily activities. (Dkt. #6-2 at 15; Dkt. #6-9 at 1488).

       The ALJ further found that plaintiff’s “wide range of activities of daily living” throughout

the period under review, including caring for his two children, performing housework, doing

laundry, engaging in photography (both as a hobby, and occasionally as a job), playing ping pong,

bicycling, snow-shoveling, strawberry picking, taking online courses for a Master’s degree in

graphic design, and attending job interviews, suggested that plaintiff was “highly functional,” and




                                                  5
did not support plaintiff’s claim of disabling limitations in standing and/or walking. (Dkt. #6-2

at 15).

          As such, I find that while the ALJ did not specifically mention Ms. Hosking’s March 1,

2010 assessment, it was part of the record that the ALJ stated he had considered, and his decision

contains sufficiently numerous and specific references to the evidence of record to substantiate

that claim. Assuming arguendo that the ALJ’s failure to mention the March 1, 2010 assessment

was error, the ALJ’s opinion addressed and sufficiently explained his reasoning for rejecting the

type and extent of the limitations the March 1, 2010 assessment described, based on the evidence

of record. Any resultant error is therefore harmless. See e.g., Zabala v. Astrue, 595 F.3d 402,

409 (2d Cir. 2010 (“[w]here application of the correct legal principles to the record could lead only

to the same conclusion, there is no need to require agency reconsideration”).

          Upon review of the record, I find that the ALJ’s determination that plaintiff was not

disabled was supported by substantial evidence, and was not the product of reversible legal error.



                                          CONCLUSION

          For the forgoing reasons, I find that ALJ’s decision was supported by substantial evidence

and was not the product of reversible legal error. The plaintiff’s motion for judgment on the

pleadings (Dkt. #8) is denied, the Commissioner’s cross motion for judgment on the pleadings




                                                  6
(Dkt. #10) is granted, and the Commissioner’s decision that plaintiff is not disabled is affirmed in

its entirety.

        IT IS SO ORDERED.



                                      _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       February 11, 2020.




                                                 7
